 



Exhibit 10.10
(EOS LOGO) [y26711y2671100.gif]
November 9, 2006
William Bronner, Esq.
1325 Croton Dam Road
Ossining, NY 10562
Dear Bill:
We recognize that, over the years, you have provided significant value to
Electro-Optical Sciences, Inc. We understand that, now that the company is in a
more mature position, you would like to devote a significant amount of your time
to other endeavors but would be willing to support the company on a more limited
basis.
We therefore would like to offer you a thirteen month consulting agreement,
effective as of December 1, 2006, on a one day per week basis in consideration
of monthly payments based on an annual rate of $50,000. Your day of work per
week shall be conducted off premises on a day chosen by you unless otherwise
requested by the company, upon reasonable advance notice and with due regard for
the need to accommodate potential conflicts in schedule, including vacation,
that you be present at EOS’ headquarters in Irvington, New York or that your
assistance is needed on a certain day for any week. You may travel and incur
routine out-of-pocket expenses at the request of EOS’ management, but very
little travel is anticipated.
Reporting to the President & Chief Executive Officer, and working with the Chief
Financial Officer and Chief Operating Officer, you will assist the company in
certain of its contractual and administrational matters as assigned to you by
management. Such services will include matters relating to EOS’ facilities,
purchasing matters, intellectual property administration, quality work and
documentation, insurance matters and other matters and tasks, as assigned by
management, consistent with the limited scope of your arrangement. You will
continue to be bound by EOS’ standard operating policies and procedures.
We will confirm acceptance of your resignation effective as of the date of this
letter from all offices held by you at EOS, including without limitation, Vice
President and Corporate Secretary. We will continue to employ you at your
current salary for 4 days’ work per week through November 30, 2006 at which time
your employment with the Company shall terminate. You shall be deemed to have
worked 32 hours per week, holidays excepted, throughout November 2006,
regardless of your actual presence in the EOS facilities.
Although you are not otherwise entitled to severance pay or any similar payment
on account of termination of your employment with EOS, as consideration for all
vacation or other personal time and similar accruals to which you may have been
entitled in connection with your employment through the date of termination, the
consulting services to be provided hereunder and for your execution of and
compliance with the other terms of this Agreement, EOS agrees to pay to you a
single lump sum payment of $50,000 during the first week of January, 2007.
Your coverage under all of EOS’ health and welfare plans (dental and life
insurance, short term disability, long term disability, accidental death and
dismemberment insurance) will terminate on November 30, 2006 provided that you
shall be eligible to elect continued health coverage

 



--------------------------------------------------------------------------------



 



with EOS pursuant to the provisions of the Consolidated Omnibus Reconciliation
Act of 1985 (as amended, “COBRA”), and the requirements and limitations thereof.
As noted above, unless extended by you and the company, this consulting
arrangement will terminate on December 31, 2007, provided, however, that your
consulting arrangement may be terminated at any time by the company for “Cause”
which shall mean for purposes hereof (i) an act of fraud or misappropriation by
you, (ii) a material breach by you of a fiduciary responsibility owing to EOS
(iii) your habitual failure to perform your duties hereunder and failure to cure
within ten business days of receipt of notice or (iv) your becoming permanently
disabled and incapable of performing your duties hereunder. In addition, you may
terminate this agreement without giving a reason on 15 days prior written notice
given to the President of EOS.
Immediately upon execution of this Agreement, you shall (i) return all personal
property provided to you by EOS in connection with the performance of your
duties as an employee of EOS, including, without limitation, all keys, card
keys, identification cards and credit cards, and all other property of EOS in
your possession;) and (ii) as requested by EOS, return all materials containing
confidential information including, without limitation, all confidential
information as defined in the Employee Invention, Non-Disclosure and
Non-Competition Agreement dated July 1, 2000 between you and EOS and the
Confidentiality Agreement dated October 6, 1999 between you and EOS, both as
attached as Exhibit A hereto (collectively, the “Confidentiality Agreements”)
and all memoranda, books, papers, letters, customer lists, processes, computer
software, records, financial information, policy and procedure manuals, training
and recruiting procedures and other data, and all copies thereof and therefrom,
in any way relating to EOS’ business and affairs. You shall have the use of the
portable computer you have been using, until termination of your consulting with
us provided that EOS shall have an opportunity to remove all company data files
from the hard drive of such computer in a manner that does not adversely affect
the operation of the application software installed on such computer. Your
access to the company’s computer system, your present email account and
telephone extension shall be terminated as of the date of this letter provided
that the company will forward to you emails and messages received on your behalf
through November 30, 2006. During your consulting with EOS you may provide
services to any client other than an actual or probable competitor of EOS,
consistent with your obligations as described herein and in the consulting
agreement.
EOS will provide appropriate affirmative employment references if requested.
Management will provide reasonable support of your transition activities,
including recommendations, and will not object to your contact with members of
the Board of Directors regarding their knowledge of opportunities for you to
provide services for other entities unrelated to EOS. However you will not
engage in other contact with the Board of Directors (other than in their
capacities as executive officers of the company) other than at the request of
EOS’ management or at the initiative of the Director in question.
The attached Schedule A contains a true and complete list of all equity
interests in EOS which you own or have any legal interest in. You will continue
to be eligible to exercise your stock options in accordance with their terms. In
addition, the company will accelerate the vesting provisions in all of your
stock options such that they will all be vested as of November 30, 2006. You
acknowledge and agree that you will continue to be bound by the Confidentiality
Agreements.
In consideration of the payments and benefits set forth herein, each party
voluntarily, knowingly and willingly releases and forever discharges the other
party and its affiliates, together with each of Eos and its entities’ respective
officers, employees, agents, fiduciaries, employee benefit plans and
administrators and all of their predecessors, successors and assigns
(collectively, the “Releasees”) from any and all claims and rights

 



--------------------------------------------------------------------------------



 



of any nature whatsoever which you or they now have or in the future may have
against them or you. This release includes, but is not limited to, any rights or
claims relating in any way to your employment relationship with EOS or any of
the other Releasees any rights or claims relating in any way to the termination
of your employment, any contract claims (express or implied, written or oral),
or any rights or claims arising under any statute, including, without
limitation, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Rehabilitation
Act of 1973 (including Section 504 thereof), the Family Medical Leave Act, Title
VII of the 1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. §
1981), the Civil Rights Act of 1991, the Equal Pay Act, the Fair Labor Standards
Act, the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the New York State and City Human Rights Laws, the Employee
Retirement Income Security Act of 1974, section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002 (the Sarbanes-Oxley Act), all as
amended, all laws relating to violation of public policy, retaliation, or
interference with legal rights; whistleblower claims; any tort, fraud or
constitutional claims; and any other federal, state or local law. This release
specifically includes, but is not limited to, any claims based upon the right to
the payment of wages, vacation, pension benefits, stock options or equity
interests, any other employee benefits, or any other rights arising under
federal, state or local laws prohibiting discrimination and/or harassment on the
basis of race, color, age, religion, sex, national origin, sexual orientation,
military status, physical or mental disability, marital status or domestic
partnership status, genetic information, harassment or any other basis
prohibited by law. Notwithstanding the foregoing this release shall not include
any claims pertaining to benefits provided by this agreement, including the
schedules attached hereto, and rights, if any, to government-provided
unemployment benefits, or rights, if any, to vested retirement benefits or COBRA
benefits
Neither party shall make, or cause to be made, any negative or disparaging
statements express or implied, whether in writing, orally, or through the use of
any other communications medium about, or to engage in any other conduct or
course of conduct of any nature which would result in an injury (whether
monetary or otherwise) to you, EOS, the Releasees, or collectively their
services, reputation, financial status, business relationships, or any of their
directors, officers or employees.
This Agreement shall be governed by the law of the State of New York without
regard to New York’s law of conflicts and may not be changed, and a waiver may
only be enforced, unless the changes and/or waiver are in writing and signed by
you and the President of EOS. Should any provision of this Agreement be held
invalid, or invalid as applied, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid, shall not be affected.
This Agreement constitutes the entire agreement between you and EOS of any kind
whatsoever and supersedes all other agreements between you and EOS, if any,
which shall be considered void and of no force and effect, except that (i) this
Agreement shall not relieve you of any contractual or common law obligations to
maintain EOS’ confidential, proprietary and trade secret information as
confidential and not to use such information for your benefit or the benefit of
any third party, (ii) this Agreement does not supersede the stock option
agreements listed on the Schedules to this Agreement or the Confidentiality
Agreements and (iii) the existing corporate indemnity and insurance for claims
based on past actions as an officer of EOS, provided under the Agreement of
Indemnity and the Directors and Officers’ insurance policies.
By signing this Agreement, you acknowledge that (a) you have carefully read and
understand this Agreement; (b) EOS advised you to consult with an attorney
and/or any other advisors of your choice before signing this Agreement; (c) you
understand that this Agreement is

 



--------------------------------------------------------------------------------



 



LEGALLY BINDING and by signing it you give up certain rights, including any
right to bring an age discrimination claim under the Age Discrimination in
Employment Act; (d) you have voluntarily chosen to enter into this Agreement and
have not been forced or pressured in any way to sign it; and (e) you acknowledge
and agree that the benefits set forth in this Agreement are contingent on
execution of this Agreement, which releases all of your claims against EOS, and
you KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE EOS and the Releasees from any
and all claims you may have, known or unknown, in exchange for the benefits you
have obtained by signing, and that these benefits are in addition to any benefit
you would have otherwise received if you did not sign this Agreement.
You have twenty-one (21) days to review, sign and return this Agreement to my
attention at EOS after which time this offer will be withdrawn. You may revoke
the Agreement at any time up to seven (7) days after you have signed the
Agreement by written notice of such revocation delivered to me within such seven
day period. You will not receive any payment or other benefits under this
Agreement until after this revocation period has passed.

         
Sincerely,
   
/s/ Richard I. Steinhart

   
 
Richard I. Steinhart
Vice President & Chief Financial Officer

ACCEPTED AND AGREED:

     
/s/ William Bronner
   
 
William Bronner
   
Date: 11/09/06
   

 



--------------------------------------------------------------------------------



 



Schedule A
William Bronner list of options
 
 

                                                  Schedule of Options
      Grant
  Expiration
  Exercise
  10/31/06
  10/31/06
Name   Plan or Source   Date   Date   Price   Outstanding   Vested
William Bronner
    1996 Stock Option Plan       02/19/02       02/19/12     $ 1.00       1,875
      1,500  
William Bronner
    1996 Stock Option Plan       02/02/04       02/02/09     $ 0.46       17,000
      17,000  
William Bronner
    2003 Stock Incentive Plan       12/17/04       12/17/09     $ 0.46      
20,000       20,000  
William Bronner
    1996 Stock Option Plan       01/15/03       01/15/13     $ 1.00       32,160
      32,160  
William Bronner
    2005 Stock Option Plan       05/22/06       05/22/11     $ 7.08       7,500
      —                                                    
Totals
                                    78,535       70,660                        
                           







--------------------------------------------------------------------------------



 



Exhibit A
Employee Invention, Non-Disclosure and Non-Competition Agreement dated July 1,
2000
Confidentiality Agreement dated October 6, 1999

 